Title: From George Washington to Pierce Butler, 10 August 1789
From: Washington, George
To: Butler, Pierce



Sir,
[New York] 10th August 1789

I thank you for giving me the perusal of ⟨the⟩ enclosed Letters. The business respecting t⟨he⟩ Indians is now before Congress. It would be well if ⟨the⟩ information concerning fugitive Negros co⟨uld⟩ come forward specifically—Judge Draytons name shall be placed among those who will come under consideration whe⟨n⟩ nominations for the Judiciary are taken up—and I am Sir Yr Most Obedt & Most Hb⟨le⟩ Servt

G. W——n

